Case: 10-51172     Document: 00511575844         Page: 1     Date Filed: 08/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 18, 2011
                                     No. 10-51172
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS JOSE LOPEZ-MARTINEZ, also known as Jesus Najera-Dominguez, also
known as Richard Castillo Montano,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:99-CR-1514-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Jesus Jose Lopez-Martinez appeals the 21-month sentence he received
upon revocation of his supervised release. He urges that the sentence, which
was at the low end of the applicable guidelines range, was unreasonable.
        This court reviews revocation sentences to determine if they are plainly
unreasonable. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011), petition
for cert. filed (U.S. May 27, 2011) (No. 10-10784). However, because Lopez-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51172    Document: 00511575844     Page: 2   Date Filed: 08/18/2011

                                  No. 10-51172

Martinez failed to object in the district court to the reasonableness of his
sentence, review is for plain error. See United States v. Whitelaw, 580 F.3d 256,
260 (5th Cir. 2009).    Lopez-Martinez challenges the plainly unreasonable
standard of review and the application of plain error review to his case, although
he concedes the issues are foreclosed in this circuit.
      As his 2000 illegal reentry conviction resulted in a 77-month sentence,
Lopez-Martinez contends that he had already been punished enough for that
offense, including any violation of the supervised release imposed in connection
with it. Other mitigating factors Lopez-Martinez urges the court to consider are
his age, 51, and his sincerity about not intending to return again. Lopez-
Martinez does not contend that the advisory guidelines range was improperly
calculated.
      Because the 21-month sentence Lopez-Martinez received on revocation is
not greater than the term authorized by statute, it is “clearly legal.” United
States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Lopez-Martinez has not shown
plain error with respect to his argument that his 21-month sentence is
unreasonable. See Puckett v. United States, 556 U.S. 129, 129 S. Ct. 1423, 1429
(2009).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED IN PART as to the issues in which
relief is foreclosed by circuit precedent and DENIED IN PART as to the issue of
the reasonableness of Lopez-Martinez’s revocation sentence.         However, no
further briefing is required, and the Government’s motion for an extension of
time to file a brief is DENIED.




                                        2